DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.  

Information Disclosure Statement
The information disclosure statement filed 06/07/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Non-Patent Literature document titled “International Search Report and Written Opinion for International Application No. PCT/US2022/16123 mailed on May 13, 2022”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 232.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In para. 0007, line 5, “identification (RFID) tag)” should read “identification (RFID) tag”.
Para. 0021, lines 7-8, states “the adhesive material of the identification portion 106”. Examiner believes applicant meant to say “the adhesive material of the adhesive portion 104” as the specification never mentions an adhesive material on the identification portion. Additionally, the entirety of para. 0021 discusses the adhesive portion, and not the identification portion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “percentage cut” in claims 1, 6, 10-11, and 16 has no accepted meaning and is not a known term in the art. While the specification mentions an example of a “percentage cut” (para. 0009), it does not clearly define the term which makes it indefinite. For examination purposes, the examiner interprets “percentage cut” to be --a cut that facilitates formation of a nonperforated edge--.
Claims 2-5 and 7-9, 12-15, and 17-20 are indefinite by virtue of their dependency on claims 1, 11, and 16, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 20080098636 A1) in view of Nolan (US 4093277 A).

    PNG
    media_image1.png
    413
    827
    media_image1.png
    Greyscale

Claim 1 (as best understood), Greer teaches a wristband (see annotated Fig. 4E), comprising:
a first end portion (see annotated Fig. 4E), wherein the first end portion is disposed on a first end of the wristband (annotated Fig. 4E shows the first end portion is on a first end, i.e. right end, of the wristband);
a second end portion formed from a second perforated cut in the sheet of material (annotated Fig. 4E shows the second end portion formed from perforations 50; para. 0014, lines 12-14), wherein the second end portion is disposed on a second end of the wristband that is opposite the first end (annotated Fig. 4E shows the second end portion is disposed on the second end, i.e. left end, of the wristband); and
a strap portion formed from a percentage cut in the sheet of material (annotated Fig. 4E shows a strap portion formed by a nonperforated cut. Para. 0014, lines 1-6, “As shown in FIG. 4A-E, a relieved edge or bending yielding feature 50 may be formed by the single die cut 40 separating two adjacent label receiving areas of adjacent wristband carriers and provides an edge that is more comfortable and less prone to abrade or even cut the wearer as the wrist is flexed, or as the wristband is worn…” Para. 0011, lines 1-7, states “…Die cut 40 extends through all of the webs…”), wherein the strap portion is disposed between the first end portion and the second end portion (annotated Fig. 4E shows the strap portion is between the first and the second end portions).

    PNG
    media_image2.png
    688
    966
    media_image2.png
    Greyscale

Greer fails to explicitly disclose that the first end portion is formed from a first perforated cut in a sheet of material. However, Nolan teaches a band (Fig. 1-6) with first end portion (annotated Fig. 1), a second end portion formed from a second perforated cut (annotated Fig. 1 shows second end portion having perforated cut 11a), and a strap portion formed from a percentage cut and disposed between the first and second end portions (annotated Fig. 1 shows strap portion having a cut in a straight line with smooth, nonperforated edges), and wherein a first end portion formed from a first perforated cut in a sheet of material (first end portion formed from perforations 11a).
Greer and Nolan are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. identification bands. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greer’s wristband (see annotated Fig. 4E) to incorporate the teachings of Nolan to make the first end portion be formed by a first perforated cut (see Nolan’s annotated Fig. 1). The motivation would have been because the perforated cut leaves ties, i.e. uncut portions, on the base sheet, which prevent the inadvertent removal of the first portion from the base sheet.
Claim 2 (as best understood), Greer teaches a main layer from the sheet of material that extends from the first end to the second end (Fig. 3 shows a main layer 22 from the sheet of material 20 that extends from the first end, i.e. right end, to the second end, i.e. left end), 
wherein the first end portion includes an adhesive material that is attached to the main layer (Fig. 3 shows the first end portion includes an adhesive material 34),
wherein the second end portion includes an identification element that is attached to the main layer (Fig. 2-3 show identification element 30, 32, 28, 24, 26; see also para. 0012); and
wherein the adhesive material and the identification element are attached to a same side of the main layer (Fig. 2-3 show the adhesive material and the identification element are attached to the same side of main layer 22).
Claim 3 (as best understood), Greer teaches wherein the main layer comprises a synthetic material (Para. 0010, lines 1-6, “…the composite web 20 of the present invention is comprised of a first, full width web 22 to which is adhered, such as by adhesive, welding or the like, a second partial width web 26 along its two longitudinal edges 24, both of which may be made of similar laminate material, such as a transparent 1-2 mil plastic…”), and the adhesive material comprises a paper material and an adhesive (Para. 0010, lines 21-27, “…another layer of adhesive 34 is applied to the opposite side of the first web 22, and protected with a liner web 36 having a release layer 38... Each of the liner webs 30, 36 are preferably made of a paper stock.”).
Claim 5 (as best understood), Greer teaches wherein the identification element and the main layer include a same type of material (Para. 0010, lines 1-6, “…the composite web 20 of the present invention is comprised of a first, full width web 22 to which is adhered, such as by adhesive, welding or the like, a second partial width web 26 along its two longitudinal edges 24, both of which may be made of similar laminate material, such as a transparent 1-2 mil plastic…”).
Claim 6 (as best understood), Greer teaches wherein the percentage cut has a cut pattern that is configured to cause the strap portion to have nonperforated edges (annotated Fig. 4E shows a strap portion formed by a nonperforated cut. Para. 0014, lines 1-6, “As shown in FIG. 4A-E, a relieved edge or bending yielding feature 50 may be formed by the single die cut 40 separating two adjacent label receiving areas of adjacent wristband carriers and provides an edge that is more comfortable and less prone to abrade or even cut the wearer as the wrist is flexed, or as the wristband is worn…” Para. 0011, lines 1-7, states “…Die cut 40 extends through all of the webs…”).
Claim 7 (as best understood), Greer as modified teaches wherein the first perforated cut is performed using a first perforated cut pattern (Greer’s firs end portion [annotated Fig. 4E] modified to have Nolan’s first perforated cut [annotated Fig. 1] using a first perforated cut pattern 11a), and wherein the second perforated cut is performed using a second perforated cut pattern that is different from the first perforated cut pattern (Greer’s second perforated cut has a second perforated cut pattern 50 shown in Fig. 4E).
Claim 8 (as best understood), Greer as modified teaches wherein a first set of ties that are formed from the first perforated cut pattern are thicker than a second set of ties that are formed by the second perforated cut pattern (Nolan’s first perforated cut pattern 11a has a set of ties [see annotated Fig. 1] that are thicker than the closely spaced ties of Greer’s second perforated cut pattern 50).
Claim 9 (as best understood), Greer as modified teaches wherein first through cuts of the first perforated cut pattern are shorter than second through cuts of the second perforated cut pattern (Nolan’s first through cuts between 11a are shown to be longer than Greer’s second through cuts).
Claim 10 (as best understood), Greer as modified teaches wherein the first end portion has a first perforated edge formed by the first perforated cut (Greer’s first end portion shown in Fig. 4E modified to have Nolan’s firs perforated cut 11a, which forms a first perforated edge; see Nolan’s annotated Fig. 1), wherein the second end portion has a second perforated edge formed by the second perforated cut (Greer’s second end portion has a second perforated edge forms by second perforated cut 50), and wherein the strap portion has nonperforated edges formed by the percentage cut (Annotated Fig. 4E shows a strap portion formed by a nonperforated cut. Para. 0014, lines 1-6, “As shown in FIG. 4A-E, a relieved edge or bending yielding feature 50 may be formed by the single die cut 40 separating two adjacent label receiving areas of adjacent wristband carriers and provides an edge that is more comfortable and less prone to abrade or even cut the wearer as the wrist is flexed, or as the wristband is worn…” Para. 0011, lines 1-7, states “…Die cut 40 extends through all of the webs…”).
Claim 11 (as best understood), Greer teaches a wristband sheet (Fig. 4E shows a wristband sheet), comprising:
a main layer (Fig. 2-3 show main layer 22);
a first end portion that includes a first end of a wristband (annotated Fig. 4E shows the first end portion is on a first end, i.e. right end, of the wristband);
a second end portion, opposite the first end portion, that includes a second end of the wristband (annotated Fig. 4E shows the second end portion is on the second end, i.e. left end, of the wristband and is opposite the first end portion), wherein the second end portion includes a second perforated cut pattern in the main layer that forms a second perforated edge of the second end (annotated Fig. 4E shows the second end portion has a second perforated cut pattern 50 that forms a second perforated edge; para. 0014, lines 12-14); and
an intermediate portion, between the first end portion and the second end portion, that includes a strap of the wristband (annotated Fig. 4E shows an intermediate portions between the first and second end portions that includes a strap portion of the wristband), wherein the intermediate portion includes a percentage cut pattern in the main layer that forms nonperforated edges of the strap (Annotated Fig. 4E shows an intermediate portion that includes a strap and is formed by a nonperforated cut. Para. 0014, lines 1-6, “As shown in FIG. 4A-E, a relieved edge or bending yielding feature 50 may be formed by the single die cut 40 separating two adjacent label receiving areas of adjacent wristband carriers and provides an edge that is more comfortable and less prone to abrade or even cut the wearer as the wrist is flexed, or as the wristband is worn…” Para. 0011, lines 1-7, states “…Die cut 40 extends through all of the webs…”).
Greer fails to explicitly disclose that the first end portion includes a first perforated cut pattern in the main layer that forms a first perforated edge of the first end. However, Nolan teaches a sheet (Fig. 1) with a main layer (ref. 14, 15), a first end portion (annotated Fig. 1), a second end portion that includes a second perforated cut pattern (annotated Fig. 1 shows second end portion having perforated cut 11a), an intermediate portion between the first and second end portions that includes a strap (annotated Fig. 1 shows an intermediate portion that includes a strap), and wherein the first end portion includes a first perforated cut pattern in the main layer that forms a first perforated edge of the first end (annotated Fig. 1 shows a first end portion that includes a first perforated cut pattern 11a in the main layer that forms a first perforated edge).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greer’s wristband (see annotated Fig. 4E) to incorporate the teachings of Nolan to make the first end portion include a first perforated cut pattern that forms a first perforated edge (see Nolan’s annotated Fig. 1). The motivation would have been because the perforated cut leaves ties, i.e. uncut portions, on the base sheet, which prevent the inadvertent removal of the first portion from the base sheet.
Claim 12 (as best understood), Greer as modified teaches wherein the first perforated cut pattern includes a first set of ties of the main layer (Nolan’s first perforated cut pattern 11a includes a first set of ties; see annotated Fig. 1), and wherein the second perforated cut pattern includes a second set of ties of the main layer (Greer’s second perforated cut pattern 50 includes a second set of ties; see Fig. 4E).
Claim 13 (as best understood), Greer as modified teaches wherein the first set of ties are formed from a first perforated cut pattern of the main layer (Nolan’s first set of ties are formed from a first perforated cut pattern 11a; see annotated Fig. 1 of the main layer), and wherein the second set of ties are formed from a second perforated cut pattern of the main layer (Greer’s second set of ties are formed from a second perforated cut pattern 50 of the main layer 22).
Claim 14 (as best understood), Greer teaches wherein the first end portion includes an adhesive material that is attached to the main layer (Fig. 2-3 show the first end portion includes an adhesive material 34 attached to the main layer 22), and wherein the second end portion includes an identification material that is attached to the main layer (Fig. 2-3 show the second end portion includes identification material 30, 32, 28, 24, 26 attached to the main layer 22).
Claim 15 (as best understood), Greer as modified teaches wherein the adhesive material includes the first perforated cut pattern (Para. 0010, lines 21-23, “…another layer of adhesive 34 is applied to the opposite side of the first web 22...” Para. 0011, lines 1-7, states “…Die cut 40 extends through all of the webs…” Greer’s specification discloses that the adhesive is applied then all the layers of the sheet are cut, so the adhesive material 34 includes the first perforated cut pattern 11a taught by Nolan), and wherein the identification material includes the second perforated cut pattern (Para. 0010, lines 16-21, “A layer of adhesive 28, with a covering liner 30 having a layer of release 32 is applied along the length of the second partial width web 26, with the layer of adhesive 28 preferably extending beyond the liner 30 to join the two webs 22, 26 together at their inboard edge 32.” Para. 0011, lines 1-7, states “…Die cut 40 extends through all of the webs…” Greer’s specification discloses that the identification layer is applied then all the layers of the sheet are cut, so the identification material includes the second perforated cut pattern 50).

    PNG
    media_image3.png
    400
    1065
    media_image3.png
    Greyscale

Claim 16 (as best understood), Greer teaches a wristband (see annotated Fig. 4E), comprising:
a main layer (Fig. 2-3 show main layer 22);
an adhesive portion disposed toward a first end of the wristband (Fig. 4E shows a first end, i.e. right end, of the wristband; annotated Fig. 2 shows an adhesive portion containing adhesive 34 on the first end, i.e. the right end);
an identification portion disposed toward a second end of the wristband (Fig. 4E shows a second end, i.e. left end, of the wristband; annotated Fig. 2 shows an identification portion containing identification element 30, 32, 28, 24, 26 [see also para. 0012] on the second end, i.e. the left end); wherein the identification portion has a second perforated edge that is formed via a second perforated cut in the main layer (annotated Fig. 4E shows the identification portion has a second perforated cut pattern 50 that forms a second perforated edge; para. 0014, lines 12-14); and
a strap portion that is disposed between the adhesive portion and the identification portion (annotated Fig. 4E shows a strap portion), wherein the strap portion has nonperforated edges formed from a percentage cut in the main layer (Annotated Fig. 4E shows a strap portion formed by a nonperforated cut. Para. 0014, lines 1-6, “As shown in FIG. 4A-E, a relieved edge or bending yielding feature 50 may be formed by the single die cut 40 separating two adjacent label receiving areas of adjacent wristband carriers and provides an edge that is more comfortable and less prone to abrade or even cut the wearer as the wrist is flexed, or as the wristband is worn…” Para. 0011, lines 1-7, states “…Die cut 40 extends through all of the webs…”).
Greer fails to explicitly disclose that the adhesive portion has a first perforated edge that is formed via a first perforated cut in the main layer. However, Nolan teaches a portion disposed toward a first end of the band (see annotated Fig. 1) wherein the portion has a first perforated edge that is formed via a first perforated cut in the main layer (annotated Fig. 1 shows a first end portion that includes a first perforated cut pattern 11a in the main layer that forms a first perforated edge).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greer’s wristband (see annotated Fig. 4E) to incorporate the teachings of Nolan to make the first end portion include a first perforated cut pattern that forms a first perforated edge (see Nolan’s annotated Fig. 1). The motivation would have been because the perforated cut leaves ties, i.e. uncut portions, on the base sheet, which prevent the inadvertent removal of the first portion from the base sheet.
Claim 17 (as best understood), Greer as modified teaches wherein the first perforated edge is associated with a first set of ties that are thicker than a second set of ties that are associated with the second perforated edge (Nolan’s first perforated edge formed by first perforated cuts 11a has a set of ties [see annotated Fig. 1] that are thicker than the closely spaced ties associated with Greer’s second perforated edge formed by second perforated cut pattern 50).
Claim 18 (as best understood), Greer as modified teaches wherein a perimeter of the wristband (Greer’s wristband in Fig. 4E modified by Nolan) is formed by the first perforated edge (Nolan’s first perforated edge formed by first perforated cuts 11a along the Greer’s adhesive portion or the first end of the wristband; see annotated Fig. 1), the second perforated edge (Greer’s second perforated edge formed by second perforated cuts 50 along the identification portion or the second end of the wristband), and the nonperforated edges (Greer’s strap portion having nonperforated edges; see annotated Fig. 4E, para. 0014, lines 1-6, and para. 0011, lines 1-7).
Claim 19 (as best understood), Greer teaches wherein the adhesive portion includes an adhesive material attached to the main layer (Fig. 4E shows the first end portion or adhesive portion; annotated Fig. 2 shows the adhesive portion includes an adhesive material 34 attached to the main layer 22), and wherein the identification portion includes an identification element attached to the main layer (Fig. 4E shows the second end portion or identification portion; annotated Fig. 2 shows the identification portion includes identification element 30, 32, 28, 24, 26 attached to the main layer 22).
Claim 20 (as best understood), Greer teaches wherein the main layer is included within the adhesive portion, the identification portion, and the strap portion (annotated Fig. 2 shows the main layer 22 in included within the adhesive portion, the identification portion, and the strap portion; see also Fig. 3).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 20080098636 A1) in view of Nolan (US 4093277 A) as applied to claim 2 above, and further in view of Penuela (US 7188764 B2).

    PNG
    media_image4.png
    401
    748
    media_image4.png
    Greyscale

Claim 4 (as best understood), Greer as modified fails to explicitly disclose that the identification element comprises a radio frequency identification tag. However, Penuela teaches a wristband (Fig. 11; col. 6, lines 49-51) having a first end portion, a second end portion, and a strap portion (see annotated Fig. 11), a main layer (Fig. 2, ref. 26), an adhesive material on the first end portion attached to the main layer (annotated Fig. 11 shows adhesive material 34 on the first end portion), an identification element on the second portion attached to the main layer (annotated Fig. 11 shows identification material 42, 110 on the second end portion), wherein the identification element comprises a radio frequency identification tag (identification element 110 is a radio frequency identification tag; col. 6, lines 49-51).
Greer, Nolan, and Penuela are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. identification bands. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Greer’s wristband (see annotated Fig. 4E) to incorporate the teachings of Penuela to make the identification element on the second end portion (Greer, ref. 30, 32, 28, 24, 26) comprise a radio frequency identification tag (Penuela’s Fig. 11, ref. 110). The motivation would have been because a radio frequency identification tag provides read-write capabilities that are utilized to update a wearer’s information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bekker et al. (US 20120285058 A1) teaches a wristband having a first end portion, a second end portion, and a strap portion between the first and second end portions. The first end portion includes an adhesive material, and the second end portion includes an identification element. However, Bekker fails to explicitly disclose a first and second perforated cuts. Bekker also fails to disclose that the adhesive material and identification element are attached to a same side of the wristband’s main layer.
Jones et al. (US 20180225996 A1)  teaches a wristband having a first end portion, a second end portion, and a strap portion between the first and second end portions. The first end portion includes an adhesive material, and the second end portion includes an identification element comprising a radio frequency identification tag. However, Jones fails to explicitly disclose a first and second perforated cuts. Jones 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631